10/21/2021



                                                                             Case Number: OP 21-0526




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   OP 21-0526

GEORGE C. WELLS,

         Petitioner,
                                                          GRANT OF MOTION TO
                                                            PROCEED WITHOUT
    v.
                                                        PAYMENT OF FILING FEE
JIM SALMONSEN,

         Respondent.


     Motion to proceed without payment of the filing fee in this matter is
  GRANTED.

     DATED:    October 21, 2021.




                                          BOWEN GREENWOOD
                                          Clerk of the Supreme Court